i          i        i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00666-CR

                                       James Jason HUMPHREYS,
                                                Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                        From the County Court at Law No. 7, Bexar County, Texas
                                        Trial Court No. 247002
                            Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: December 10, 2008

DISMISSED

           The trial court’s certification in this appeal states that this case “is a plea-bargain case, and

the defendant has NO right of appeal.” It further states “the defendant has waived the right of

appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “[t]he appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part of

the record under these rules.” TEX . R. APP . P. 25.2(d). On October 14, 2008, we ordered that this

appeal would be dismissed pursuant to Rule 25.2(d) unless appellant filed an amended trial court
                                                                                       04-08-00666-CR

certification showing that he had the right of appeal by November 13, 2008. See TEX . R. APP . P.

25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no

pet.). No such amended trial court certification has been filed. Therefore, Rule 25.2(d) requires this

court to dismiss this appeal. Accordingly, this appeal is dismissed.



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-